                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        JAMES JOHN O’SHEA,
                                   7                                                    Case No. 19-cv-04563-RS (PR)
                                                      Plaintiff,
                                   8
                                               v.                                       ORDER REOPENING ACTION
                                   9
                                        STEPHEN M. WAGSTAFFE, et al.,
                                  10
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This federal civil rights action was dismissed because plaintiff failed to comply with
                                  14   the Court’s order to pay the filing fee, or perfect his application to proceed in forma
                                  15   pauperis. He since has paid the filing fee. Accordingly, this action is REOPENED. The
                                  16   Clerk is directed to modify the docket to reflect this. The judgment and the order of
                                  17   dismissal are VACATED. (Dkt. Nos. 13 and 14.) Plaintiff’s motions for reconsideration
                                  18   are DENIED as moot. (Dkt. Nos. 20 and 21.)
                                  19          The complaint will be reviewed in a separate order. The Clerk shall terminate all
                                  20   pending motions.
                                  21          IT IS SO ORDERED.
                                  22                   20 2019
                                       Dated: November ___,
                                                                                         _________________________
                                  23
                                                                                            RICHARD SEEBORG
                                  24                                                      United States District Judge
                                  25

                                  26
                                  27

                                  28
